Citation Nr: 0031497	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1970 and 
from March to December 1976.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri. 


REMAND

Treatment records suggest that the veteran may be in receipt 
of Social Security disability benefits based upon the effects 
of his service-connected post-traumatic stress disorder.  A 
July 1995 examination report reflects that the veteran was 
seeking Social Security benefits at that time, and a February 
1999 examination report reflects that the veteran applied for 
Social Security benefits in 1989 and that at the time of 
examination he was in receipt of benefits based upon the 
effects of post-traumatic stress disorder.  

Any records of a determination by the Social Security 
Administration (SSA) considering an application by the 
veteran for disability benefits have not been made a part of 
the claims file.  Those records, if they exist, are pertinent 
and should be obtained.  

Furthermore, a February 1999 examination report prepared by a 
clinical social worker reflects a determination that the 
veteran's post traumatic stress disorder renders the veteran 
unemployable.  However, a contemporaneous report by another 
examiner contains a Global Assessment of Functioning (GAF) 
evaluation of 55.  The evidence before the Board raises some 
questions as to the precise level of disability that the 
veteran suffers, and additional examination by a board of two 
psychiatrists would be of value in reconciling any 
inconsistencies in the claims file.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request a list of all mental health care 
providers who have provided treatment for 
the veteran since at least as early as 
July 1998.  Any records identified which 
have not previously been associated with 
the claims file should be obtained.  The 
RO should also obtain any records of 
mental health care provided through the 
Harry S. Truman Memorial VA Hospital that 
have not previously been made part of the 
claims file.  

2.  The RO should contact SSA and 
requests copies of any and all decisions 
granting or denying a claim by the 
veteran for disability benefits.  If such 
a decision exists, the Board should also 
obtain from SSA all medical records 
utilized as evidence in rendering the 
decision.  

3.  Thereafter, the RO should afford the 
veteran an examination by a board of two 
psychiatrists.  The examiners should 
review the claims file in its entirety 
and after providing complete clinical 
findings render a conclusion concerning 
the level of impairment that the veteran 
suffers as a result of post-traumatic 
stress disorder.  The examiners should 
provide a GAF evaluation of the effects 
of post-traumatic stress disorder and 
explain its significance.  The examiners 
should provide an opinion concerning the 
veteran's ability to engage in gainful 
employment, including an opinion as to 
whether post-traumatic stress disorder 
renders the veteran unable to engage in 
any form of gainful employment.  The 
examiners should also offer an opinion as 
to (1) whether post-traumatic stress 
disorder results in total social and 
occupational impairment, due to such 
symptoms as: gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
(2) if not , whether post-traumatic 
stress disorder results in occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships; and (3) if not, 
whether post-traumatic stress disorder 
results in occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

The examiners are requested to reconcile, 
if possible, or to address any 
inconsistencies presented by evidence in 
the claims file.  The examiner should, in 
this respect, address the GAF evaluation 
of 55 assigned in February 1999 and the 
contemporaneous opinion that post-
traumatic stress disorder rendered the 
veteran unemployable.  The claims file, 
together with a copy of this REMAND, must 
be made available to the examiners for 
review. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


